Citation Nr: 0614098	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
application to reopen his claim for service connection for a 
low back disorder.  The veteran was unable to appear for the 
September 2005 hearing before the Board that he had 
requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a September 2005 statement (prior to the hearing), the 
veteran reported that he would not be able to attend the 
September 2005 hearing before the undersigned due to his 
spouse's illness and hospitalization.  He requested that he 
be rescheduled for the next travel board hearing to be held 
at the RO in St. Petersburg, Florida.  

The Board finds that the veteran failed to appear for the 
scheduled hearing for good cause, and as he has not yet been 
afforded a subsequent opportunity for a hearing before the 
Board, the RO should schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2005).  In this case, the veteran meets the requirements of 
"good cause" shown for his failure to attend the hearing. 

In view of the foregoing, this appeal is REMANDED for the 
following action:

Schedule the veteran for a travel board 
hearing in connection with his appeal 
to be held at the RO in St. Petersburg, 
Florida, in the order that the request 
was received. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





